DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-12, and 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stuart-Muirk et al., US Patent Application Publication Number 2020/0274728 (hereinafter Stuart-Muirk).
Regarding claims 1, 9, 17, 29, and 20, Stuart-Muirk discloses a communication method, comprising: receiving first data from a first receiving device in a plurality of first devices of a first device type through a first network of a first network type, wherein the first data is received from a first client device by the first receiving device through a second network of a second network type, the first data is configured to control a first target device in a plurality of second devices of a second device type [paragraphs 0032, 0034, 0038]; and sending the first data to a relay device in the second devices through a third network of a second network type, wherein the relay device is connected to the first target device through a fourth network of a third network type, and the first data is sent to the first target device by the relay device [paragraph 0033].
Regarding claims 2 and 10, Stuart-Muirk discloses receiving second data from the relay device through the third network of the second network type, wherein the second data is configured to control a second target device in the first devices [paragraph 0033].
Regarding claims 3 and 11, Stuart-Muirk discloses sending the second data to the second target device through the first network of the first network type. [paragraph 0033].
Regarding claims 4, 12, and 18, Stuart-Muirk discloses wherein the first client device is beyond a communication range of the second devices [paragraph 0034].
Regarding claims 7 and 15, Stuart-Muirk discloses detecting a second device having the best signal strength with the first device in the second devices as the relay device [paragraph 0042].
Regarding claim 8, Stuart-Muirk suggests wherein the first network type is a SIG mesh; the first device is a SIG network device; the second network type is a GATT mesh; the third network type is a private mesh; and the second device is a private network device [paragraph 0032 suggests different types of networks perform equally well].
Regarding claims 16, Stuart-Muirk discloses wherein the apparatus is a first device in the plurality of first devices [paragraph 0032].

Allowable Subject Matter
Claims 5, 6, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 9/16/22 have been fully considered but they are not persuasive. Applicant argues that Stuart-Muirk does not teach all components of the disclosed invention.  However, the Examiner respectfully disagrees and has cited additional support from the reference.   Applicant has included Table 1 below as a comparison.  


    PNG
    media_image1.png
    329
    604
    media_image1.png
    Greyscale

The Examiner contends that 2nd Network of Stuart-Muirk is found in reference 260 and the 1st client device is found in reference 160.  Also see paragraphs 0034 and 0038 of the reference.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIKA WASHINGTON whose telephone number is (571)272-7841. The examiner can normally be reached Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EAW/
December 19, 2022

/ERIKA A WASHINGTON/Primary Examiner, Art Unit 2644